Citation Nr: 0611603	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  02-05 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected bipolar disorder with associated panic 
disorder and agoraphobia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1992 to May 2001.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In September 2003, the Board remanded this case for 
additional evidentiary development.  In that decision the 
Board also noted that the veteran had requested and was 
scheduled for a video conference hearing before a Veterans 
Law Judge, but failed to appear.  See 38 C.F.R. § 20.702(d).  
While the case was in remand status, the veteran submitted a 
February 2003 statement that he wished to reschedule a 
hearing.  The RO sent a September 2004 letter concerning the 
latter request with an attached VA Form 21-4138 (asking the 
veteran to indicate whether he still desired to be scheduled 
for a Board hearing); however, the record does not contain 
any further response from the veteran concerning a hearing.  



FINDING OF FACT

The veteran's bipolar disorder manifests with sleep 
impairment and frequent decreased efficiency in social and 
occupational functioning, but does not manifest with a 
flattened affect, circumstantial, circumlocutory, or stereo-
typed speech, panic attacks more than once a week, difficulty 
in understanding complex commands, impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks), impaired abstract 
thinking, disturbance of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.



CONCLUSION OF LAW

The criteria for entitlement to an initial rating of 30 
percent for service-connected bipolar disorder with 
associated panic disorder and agoraphobia have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9432 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by August 2001 and May 2004 letters.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  
      
Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention regarding an 
increased initial rating (the May 2004 letter contained the 
proviso that the evidence must show a service-connected 
disability had worsened).  As such, the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete his claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

As to the matter of an earlier effective date, given that the 
assigned effective date in this case is the day after release 
from service, as per 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. 
§ 3.400(b)(2)(i), it appears that a claim for an earlier 
effective would be without legal merit.  Thus, any 
potentially contested issue regarding a downstream element is 
rendered moot.  Again, the veteran is not prejudiced by the 
Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received sufficient VCAA notice prior to 
a February 2006 adjudication of the matter in a supplemental 
statement of the case.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006) (holding that a timing error can be cured 
when VA employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by VCAA 
letters of record.  Particularly, the May 2004 letter told 
the veteran that he could give VA (essentially any) 
information about records that were relevant to the appeal so 
that they could be obtained.  Moreover, the February 2006 
supplemental statement of the case told the veteran that he 
could make any comment he wished on the statements contained 
therein.  See Mayfield, 19 Vet. App. at 126-27, which held 
that a complying fourth-element notice "need not necessarily 
use the exact language of the regulation so long as that 
notice conveys to a claimant the essence of the regulation."  
In this case, the May 2004 letter, read as whole, gave 
sufficient notice of "VA's desire to obtain additional 
information and evidence supporting and substantiating the 
claim and possibly leading to such information and 
evidence."  Id. at 127.    

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical opinion when 
such is necessary to make a decision on the claim.  In this 
case, the record contains the veteran's service medical 
records, and VA examination reports dated September 2001 and 
January 2006.  Because the latter examination was so 
thorough, further assessment is not necessary.  See 38 C.F.R. 
§ 3.159(c)(4).  Also, the RO obtained treatment records from 
the Barksdale Air Force Base (pursuant to the Board's 
September 2003 remand).  Further comment on the completeness 
of the record is detailed below in the analysis section.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  More recently, however, the Court determined 
that the above rule is inapplicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  At the time of an 
initial award, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a).

The general rating criteria used for evaluation of the 
veteran's bipolar disorder provides a 50 percent evaluation 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory, or stereo-
typed speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbance of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9432.

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversations), due 
to such symptoms as: Depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, and recent events).  Id.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In compliance with 38 U.S.C.A. § 7104, and Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000), a complete review of 
the entire record indicates that an initial 30 percent rating 
most closely approximates the veteran's disability picture.    

The RO established the effective date for disability benefits 
in regards to service-connected bipolar disorder from May 15, 
2001 (the day after separation from active duty).

The record contains a May 2001 mental health clinic note from 
Barksdale Air Force Base-the veteran was without suicidal or 
homicidal ideations.  In June 2001, the assessment was 
bipolar and panic disorders, and the plan was to continue 
Depakote and Klonopin.  

The veteran underwent a September 2001 VA examination.  He 
reported that he received most of his medical treatment at 
the U.S. Air Force Clinic at Barksdale Air Force Base.  The 
veteran was currently on a regimen of Depakote and Klonopin; 
a year earlier his problems had started with a two-week bout 
of depression.  He described that medications controlled 
problems.  A mental status assessment found that the veteran 
was oriented and casually dressed.  His speech was within 
normal limits, and there were no indications of auditory or 
visual hallucinations, or memory problems.  The veteran did 
have difficulties with attention and calculation.  He 
acknowledged suffering with depression and anxiety, and 
reported panic attacks in the past, varying in length and 
duration or frequency.  In the past, he got extremely angry, 
but denied any history of suicide attempts or ideation, or 
homicidal ideation.  Before being placed on psychotropic 
medication, he had experienced paranoia.  The veteran's 
affect was appropriate.  He denied any sleep disturbances, 
and only indicated that he had difficulty falling asleep one 
night out of seven.  

The examiner observed that psychological testing, mental 
status examination, and clinical interview supported a 
diagnosis of Axis I, bipolar disorder II, in chemical 
remission, and Axis V, current Global Assessment of 
Functioning (GAF) 70 and past year 65-70.

A February 2002 treatment note from Barksdale AFB indicated 
that the veteran had an agitated mood, and was without 
suicidal or homicidal ideations; the assessment was bipolar 
disorder, rule out manic/hypomanic episode.  Further, the 
veteran started olanzapine.  A March 2002 follow-up noted a 
euthymic mood and no significant changes.  In May 2002, the 
veteran complained of anxiety and depression, and a treatment 
response recounted that upon discovering bipolar and panic 
disorders the veteran had been initially in significant 
discomfort with mental health treatment, but was compliant 
with medical treatment.  Symptoms were well-controlled on 
current medications.  

An August 2002 assessment contained the veteran's report that 
he had ongoing sleeplessness, loneliness, and mood swings.  
The veteran denied any suicidal or homicidal ideations, and 
auditory or visual hallucinations.  The veteran took 
Klonopin, Depakote, and Zyprexa for stabilization.  Objective 
findings included that the veteran had normal speech, and a 
dysphoric mood.  His affect was constricted range with a 
congruent and appropriate mood.  His thought processes were 
logical, linear, and goal directed without flights of ideas 
or loosening of associations; thought content lacked suicidal 
or homicidal ideations, audiovisual hallucinations, or 
delusions.  The assessment was "essentially unchanged and 
requires ongoing psychiatric management."  

The veteran underwent a January 2006 VA examination.  The 
veteran reported that he currently had a dual major in the 
sciences.  He related that he spoke with his father and 
called his grandmother every week; otherwise, his 
relationship with a sibling was estranged.  The veteran had 
many acquaintances but few close friends.  In terms of 
activities and leisure pursuits, the veteran bicycled off 
road.  He also had a serious girlfriend going on four years.  
He devoted most of his time to academic courses and worked as 
a waiter about twenty hours a week.  

The veteran reported that his medications had been recently 
reduced, and the only problem had been a near panic attack 
during test.  He had an inability to sleep for 24 hours or 
alternatively had sleep intervals limited to two hours before 
awakening and subsequently returning to sleep (in the last 
year he had two episodes of these events).  The veteran 
reported racing thoughts (less than daily), and had 
difficulty sitting still.  In terms of depressive symptoms, 
the veteran stated that he had a general malaise, like he did 
not want to go anywhere or do anything.  Symptoms related to 
general nervousness, anxiety, and sleeplessness really 
depended on the schedule of his medication intake, which he 
had the freedom to control.  The veteran utilized breathing 
techniques to treat transient subjective anxiety.  He had 
some anxiety symptoms daily.  

It is noted that the VA examiner apparently reviewed VA 
outpatient treatment concerning the veteran's mental 
disorder, which are not of record.  Particularly, the 
examiner noted a March 2003 psychiatry service consult (which 
indicated no history of suicide attempts or psych 
hospitalizations).  The latter record indicated histories of 
bipolar disorder, NOS, and panic disorder versus anxiety 
disorder, NOS.  In July 2003, the veteran's mood had been 
observed to be good, and he had good sleep and appetite; 
also, he had normal energy and level of interests and was 
without notable anxiety or psychosis.  The VA examiner noted 
that by December 2005 a treatment note had dropped the panic 
disorder diagnosis and noted that the veteran had not 
manifested bipolar symptoms for a long time.  

The examiner observed that the veteran was neatly groomed.  
The veteran described that sometimes he gripped his hands to 
keep from fidgeting.  The examiner noted that the veteran's 
speech was voluminous at times, and his mood was anxious, 
happy, and depressed.  Orientation to person, place, and time 
was intact.  The veteran's thought process was logical, goal 
directed, relevant, and coherent, with an overabundance of 
ideas.  The veteran had no delusions, and understood that he 
had a problem.  The examiner indicated that the veteran had 
moderate sleep impairment, which interfered with daily 
activity.  The veteran had no obsessive or ritualistic 
behavior.  The examiner observed that the veteran had panic 
attacks (particularly in the last year during a test).  The 
veteran had good impulse control and no episodes of violence.  
No suicidal or homicidal thoughts were present.  The 
veteran's memory (remote, recent, and immediate) was normal.  

The diagnosis included Axis I, bipolar II disorder, most 
recent episode predominantly depressed, and panic disorder 
with agoraphobia, substantially controlled at this time.  In 
terms of the bipolar disorder, the examiner associated 
symptoms of a high energy level, fidgetiness, history of an 
apparent clinically significant depressive episodes, 
overabundance of ideas, and voluminous speech production at 
times.  The panic disorder had included past symptoms of 
sweaty hands and feelings of being cornered.  The examiner 
assigned a GAF of 55.

Further, the examiner noted that a VA progress note indicated 
that the veteran had been free of overt depressive and manic 
symptoms for a long time.  It was observed by the examiner 
that on the other the veteran had scored in the severe range 
on the Bipolar: Manic Disorder scale of the MCMI - III, and 
yet also scored in the moderate range on the Depression 
scale.  

The veteran further described that he had not lost time from 
college or work due to psychiatric conditions.  When 
depressed he did, however, avoid hallway conversations at 
school and work because he was concerned his comments might 
be negative in tone.  The veteran's bipolar disorder had been 
helpful to increase productivity during periods with an 
elevated mood, and when he was depressed he had difficulty 
managing combined responsibilities at school and work.  

The effects of the mental disorder on the veteran's social 
and occupational functioning was found to be as follows:  
frequent decreased efficiency, mild or transient; decreased 
productivity only during periods of stress, mild or 
transient; the veteran was always reliable; never had an 
inability to perform tasks; and had mild or transient 
impaired work, family, and other relationships only during 
stress.  

A medical opinion asserted that the veteran's history of 
depression and elevated activity level sufficient to require 
psychiatric medication and result in the conclusion of his 
military career was most likely the result of his bipolar II 
disorder and the history of panic attacks was most likely the 
result of panic disorder with agoraphobia.  

It is particularly noted that a 30 percent rating under 
38 C.F.R. § 4.130, Diagnostic Code 9432, anticipates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversations).  The preceding findings in the 2006 VA 
examination report support a finding that the veteran's 
service-connected bipolar disorder has manifested to a more 
severe extent than reflected by a 10 percent rating.  The 
examiner found symptoms of a high energy level, fidgetiness, 
history of an apparent clinically significant depressive 
episodes, overabundance of ideas, and voluminous speech 
production at times.  Additionally, according to the 2006 VA 
examiner the bipolar disorder precipitated frequent mild 
decreased efficiency.  Moreover, the veteran has exhibited a 
sleep impairment.  

The veteran is not entitled, however, to the next highest 
rating of 50 percent.  The record lacks any evidence that the 
veteran's bipolar disorder is productive of a flattened 
affect, circumstantial, circumlocutory, or stereo-typed 
speech.  The veteran has not reported panic attacks more than 
once a week.  There is no evidence that he has difficulty in 
understanding complex commands, and his short- and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks) has not been found to be 
impaired.  At this time, it does not appear that the veteran 
has the degree of difficulty in establishing and maintaining 
effective work and social relationships as anticipated by a 
50 percent rating.  Rather, he maintains contact with his 
family, has been in a long term relationship, and is able to 
hold a job and perform in an academic program.  On the whole, 
a preponderance of the objective and subjective evidence is 
against a rating in excess of 30 percent at this time.  

It is finally noted that some VA outpatient records 
identified in the 2006 VA examination are not of record.  The 
Board finds, however, that the VA examiner thoroughly vetted 
these in-house records, and utilized them in arriving at an 
ultimate diagnosis and GAF score (which the Board is not 
legally enabled to do, see Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).  Also, the VA examiner appeared to find that the 
outpatient treatment records may not have reflected the 
current level of severity of the veteran's bipolar disorder-
as such, the examination report fully incorporated the VA 
outpatient records into a final analysis.  The 2006 
comprehensive VA report is relied upon to arrive at the 
present assignment of an increased initial rating.  


ORDER

An initial rating of 30 percent for service-connected bipolar 
disorder with associated panic disorder and agoraphobia is 
granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


